Citation Nr: 1308222	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-24 535	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including major depressive disorder with psychotic features, panic disorder with agoraphobia, psychosis, anxiety disorder, dissociative disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for motion sickness.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for obstructive sleep apnea.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran had active military service from September 2002 to February 2003, with additional service in the Puerto Rico Army National Guard, including verified periods of active duty for training (ACDUTRA) from September 7, 1999 to January 21, 2000, from April 14, 2007 to May 5, 2007, and from May 31, 2008 to June 14, 2008.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for major depressive disorder with psychotic features (claimed as depression, anxiety, and psychosis), motion sickness, a right shoulder condition, and a right rib condition.

In June 2009, the Veteran requested a hearing before a Decision Review Officer (DRO).  A July 2009 letter advised the Veteran that his hearing was scheduled for September 2009.  In September 2009, however, so the month the hearing was to take place, he cancelled it.

In an October 2009 rating decision since issued, the RO granted the claim for service connection for the right rib condition and assigned an initial 10 percent rating for this disability retroactively effective from July 31, 2008.  The Veteran did not in response separately appeal either that initial rating or effective date, so that claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Regarding his claim of entitlement to service connection for a psychiatric disorder, in his July 2008 claim the Veteran indicated that he was seeking service connection for depression, psychosis, and anxiety.  In the January 2009 rating decision, the RO denied service connection for major depressive disorder with psychotic features (claimed as depression, anxiety, and psychosis).  However, in light of the evidence or record, including findings of major depressive disorder with psychotic features, panic disorder with agoraphobia, psychosis, anxiety disorder, and dissociative disorder, the Board has recharacterized this claim to encompass these additional diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Moreover, as will be discussed below, in an April 2010 rating decision the RO denied service connection for PTSD.  There is no indication the Veteran filed a notice of disagreement (NOD) in response with respect to the denial of this claim, but just as in the case of his other mental disorder diagnoses, the Board is obligated to construe a claim for an acquired psychiatric disorder liberally, and thus, like the other disorders, the claim for PTSD will be considered part and parcel of the pending appeal for service connection for a psychiatric disorder.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

In preparing to decide these claims, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.  And as will be addressed in the REMAND below, the Virtual VA file indicates there is additional evidence in VA's possession - constructive if not actual - which is potentially pertinent to these claims on appeal but that is not currently associated with the record before the Board for consideration, hence, the need to incorporate these additional records.

The remand of the claims to the RO will be via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand of the claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

Service connection may be established for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for any disease diagnosed after discharge from service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty (AD) and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred in or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, though not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24), 106; 38 C.F.R. § 3.6(a).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.


INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

National Guard duty, however, is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316  , 502, 503, 504, or 505.  Id.

Further, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., AD) does not obviate the need for him to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).


Similarly, in order for a claimant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury, but not disease, incurred or aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Generally, an individual who has only Reserve or National Guard service (ACDUTRA or INACDUTRA with no AD) is not a Veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to AD, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed was ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Here, the record includes orders reflecting that the Veteran was ordered to annual training from April 14, 2007 through May 5, 2007.  The authority for the order was cited as 32 U.S.C.A. § 502(a)(2).  Thus, this period of service qualifies as ACDUTRA.  His service personnel records (SPRs) also include orders reflecting that he was ordered to annual training under the authority of 32 U.S.C.A. § 502(a)(2) from May 31, 2008 to June 14, 2008.

Despite the fact that these periods of ACDUTRA have been verified, it does not appear that attempts have been made to verify specific dates of any additional periods of ACDUTRA and/or INACDUTRA.  On remand, then, the AMC/RO should undertake appropriate action to verify the dates of any additional periods of ACDUTRA and/or INACDTURA.

Additionally, while, in August 2008, the RO requested the Veteran's medical records from the Puerto Rico Army National Guard, the only service treatment records (STRs) currently associated with the claims file are dated from February 1999 to September 2004 and in April 2007.  The record, however, reflects that the Veteran served in the Puerto Rico Army National Guard from February 1999 until at least June 2008.  As the claims must be remanded for other development, the AMC/RO should make an additional attempt to obtain any additional STRs.  

Regarding the claim for service connection for a psychiatric disorder, during VA treatment in March 2007 the Veteran described symptoms including difficulty sleeping at night, irritability, interpersonal difficulties, hyperarousal, and auditory hallucinations, which he said had started upon his return from Kubai.  The Axis I diagnosis was major depressive disorder with mild psychotic features, single episode.  STRs associated with the claims file reflect that in April 2007 the Veteran reported that he was treated at the VA Medical Center (VAMC) for PTSD with auditory hallucinations.  The assessment included PTSD with auditory hallucinations and he was instructed to maintain his current dose of Paxil.  An April 2007 treatment record from a private facility, dated during his period of ACDUTRA, indicates he was on a selective serotonin reuptake inhibitor for depression.

During VA psychiatric treatment in October 2008, the Veteran reported that he was experiencing considerable anxiety about working in the National Guard.  The evaluating psychiatrist noted the Veteran belonged to the National Guard and had been stationed in Kubai.  The Axis I diagnoses were major depressive disorder with psychotic features on partial remission, panic disorder with agoraphobia, and dissociative disorder.  The evaluating psychiatrist commented that the combination of major depressive disorder and panic attacks with agoraphobia was a very delicate condition with higher rates of serious symptomatology.  He opined that the Veteran was at risk of strong relapses if he continued in the National Guard.  More recently, during treatment in February 2009, the Veteran reported that, since returning from the war in Iraq, he had experienced flashbacks in which he saw the man that he almost killed.  The assessment was major depressive disorder with psychotic features, and the evaluating physician noted the Veteran had some symptoms that might suggest he might have PTSD.

While he reported psychiatric symptoms starting after his return from Kubai during VA treatment in March 2007, his STRs currently in his claims file reflect that he served in Kuwait during his AD service.  In a June 2009 statement, he asserted that his claimed conditions took place while stationed in Kuwait and New Mexico.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an event, injury, or disease in service is a low one.  McLendon, 20 Vet. App. at 83.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.)

In light of the current psychiatric diagnoses, the finding of PTSD with auditory hallucinations during ACDUTRA, the VA psychiatrist's opinion that the Veteran was at risk of strong relapses in regard to his psychiatric condition if he continued in the National Guard, and the Veteran's February 2009 report of having flashbacks in which he saw the man that he almost killed since returning from the war in Iraq, the Board finds that a VA medical examination and opinion would be helpful in resolving this claim of entitlement to service connection for a psychiatric disorder.  See 38 U.S.C.A. § 5103A.  On remand, the VA examiner should consider the above mentioned finding of PTSD with auditory hallucinations during ACDUTRA, the VA psychiatrist's opinion that the Veteran was at risk of strong relapses in regard to his psychiatric condition if he continued in the National Guard, and the Veteran's February 2009 report of having flashbacks in which he saw the man that he almost killed since returning from the war in Iraq.  

One additional point also worth noting, however, is that a recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Psychoses are amongst the conditions listed in § 3.309(a) as chronic, per se, so subject to this continuity of symptomatology exception.  Also, according to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  So only these specific mental disorders permit him to establish the required linkage with his current disability and service by way of showing continuity of symptomatology since service.

The record also reflects that there is outstanding evidence that is potentially pertinent to the claims on appeal.  Review of the Veteran's Virtual VA e-folder reflects that, in an April 2010 rating decision, the RO denied service connection for PTSD.  A copy of the April 2010 rating decision contained in the Virtual VA 
e-folder has not been associated with the paper claims file.  While the April 2010 rating decision is available for the Board's review in the Virtual VA e-folder, 
this e-folder does not include all of the evidence considered in that rating decision.  The evidence considered in that April 2010 rating decision included a reopened claim from the Veteran, dated October 23, 2009; lay statements from S.S. and E.Z., dated October 23, 2009; and treatment records from the VA Arecibo Outpatient Clinic (OPC) dated from March 2, 2007 through January 5, 2010.  While treatment records from the San Juan VAMC, including the Arecibo OPC, dated from December 2006 to April 2009 have been associated with the paper claims file, the April 2010 rating decision indicates that additional treatment records are available.  

Of note, the rating decision states the Veteran's most recent VA outpatient psychiatric evaluation, dated January 5, 2010, indicated a diagnosis of major depressive disorder with psychotic features and panic disorder with agoraphobia.  Moreover, the October 2009 claim from the Veteran, as well as the October 2009 lay statements, have not been associated with either the paper claims file or the Virtual VA e-folder.  

Similarly, the Virtual VA e-folder includes a September 2011 rating decision in which the RO denied service connection for obstructive sleep apnea, leukocytosis, and axillary lymphadenopathy.  A copy of this rating decision is also not included in the paper claims file.  Evidence relied on in the September 2011 rating decision, none of which is included in the paper claims file or the Virtual VA e-folder, included claims from the Veteran, received in September 2010 and March 2011; December 2010 statements from the Veteran and his spouse; a September 2011 Gulf War Guidelines examination with expert medical opinion; and a September 2011 VA Form 21-0820, Report of General Information, clarifying the Veteran's claim.  Inpatient and outpatient treatment records from the San Juan VAMC and Arecibo OPC, dated from January 12, 2010 to September 6, 2011, were reviewed and considered, but not printed.  This rating decision also reflects that additional VA treatment records are available.  While the other pieces of evidence relied on in the September 2011 rating decision most likely pertain to the Veteran's claimed sleep apnea, leukocytosis, and axillary lymphadenopathy, without being able to review these pieces of evidence, the Board is unable to ascertain whether they also may be pertinent to any of the claims currently on appeal.  

It follows then that, on remand, the AMC/RO must obtain and associate with either the paper claims file or the Veteran's Virtual VA e-folder the evidence relied on in the April 2010 and September 2011 rating decisions.


Further, a February 2009 VA treatment record indicates the Veteran had been receiving psychiatric treatment at the Arecibo OPC since 2002.  The earliest VA treatment records currently available for the Board's review, however, are dated in December 2006.  Also, the September 2011 rating decision reflects that, during a September 2011 VA examination, the Veteran reported that he was found to have axillary lymphadenopathy during a right shoulder MRI.  No report of a right shoulder MRI is included in the VA treatment records currently associated with the claims file, so any such report also should be obtained on remand.  Additionally, the Virtual VA e-folder reflects that the Veteran was admitted to the San Juan VAMC in March 2012 for acute diverticulitis.  As indicated above, the most recent VA treatment records currently available for the Board's review however are dated in April 2009, so well before then.  While his inpatient treatment in March 2012 was for acute diverticulitis, without the benefit of review of the records from this admission, the Board is unable to determine whether his claimed psychiatric disorder, motion sickness, and/or right shoulder condition also may have been addressed. 

As any outstanding records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file for consideration.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, on remand, the AMC/RO should associate with the claims file any pertinent treatment records from the San Juan VAMC, to include the Arecibo OPC, dated prior to December 2006 and since September 2011 (including any inpatient treatment records dated in March 2012), as well as any report of a right shoulder MRI (as referenced during a September 2011 VA examination).  

During VA treatment in July 2007, the Veteran described the onset of his major depressive disorder with mild psychotic features and reported that, in December 2006, he went to the Vet Center and was instructed to request an appointment.  No Vet Center treatment records are currently available for the Board's review.  As the claims are being remanded, any Vet Center treatment records should be also obtained and associated with the claims file or Virtual VA 
e-folder.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.

Additionally, an October 2008 VA treatment record notes the Veteran had filed a claim for Social Security Administration (SSA) benefits as he believed he was not able to obtain and keep a job because of mood changes, lack of consistency in his own decisions, and physical limitations.  In an October 2010 VA Form 21-527, Income-Net Worth and Employment Statement, contained in the Virtual VA 
e-folder, he reported that he had been unable to work since 2007 because of major depression, psychosis, and anxiety disorder.  He reported that he had claimed or was receiving disability benefits from SSA.  An October 2010 letter from SSA, also contained in the Virtual VA e-folder, verifies that he was in receipt of monthly SSA benefits.  

While SSA records are not controlling on VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records that are potentially relevant, it must seek to obtain the records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not previously been associated with the claims file and may be pertinent to the claims on appeal, these records should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir.  2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).

The Virtual VA e-folder also reflects that, in the September 2011 rating decision already alluded to, the RO denied service connection for obstructive sleep apnea, leukocytosis, and axillary lymphadenopathy.  A December 2011 letter from the RO to the Veteran, also contained in the e-folder, indicates the RO had received his NOD in response to that September 2011 decision.  However, neither the actual NOD, nor any statement of the case (SOC) is available for the Board's review in either the paper claims file or Virtual VA e-folder.  The Veterans Appeals Contact and Locator System (VACOLS) indicates the Veteran filed an NOD concerning the denial of his claim for service connection for obstructive sleep apnea; however, VACOLS does not reflect that an SOC has been issued concerning this claim or him given opportunity in response to complete the steps necessary to perfect his appeal of this claim by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Board sees that the claims file includes VA treatment records that include at least some statements in Spanish - specifically, an October 9, 2008 social work note, discharge patient instructions dated October 14, 2008, a February 6, 2009 psychiatry admission history and physical, and discharge patient instructions dated February 9, 2009.  While several other Spanish documents have been translated into English, these other documents were not and still have not been translated.  Thus, this additional translation also needs to be done.

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA and request any additional STRs from his Puerto Rico Army National Guard service that have not previously been associated with the claims file by contacting any appropriate source.  The AMC/RO is reminded that it should continue efforts to verify the Veteran's service information and to obtain any outstanding STRs until either the information is received or until it receives specific information that the information sought does not exist or that further efforts to obtain it would be futile.  38 C.F.R. § 3.159(c)(2) and (c)(3).  All records and/or responses received should be associated with the claims file and, if necessary, the Veteran appropriately notified if unable to obtain additional records.  38 C.F.R. § 3.159(e)(1).

2.  Associate with the paper claims file or Virtual VA 
e-folder all pieces of evidence relied on in the April 2010 and September 2011 rating decisions that are not currently of record, to include:  (1) a reopened claim from the Veteran, dated October 23, 2009; (2) lay statements from S.S. and E.Z., dated October 23, 2009; (3) treatment records from the San Juan VAMC, to include the Arecibo OPC dated from April 2009 through September 2011; (4) claims from the Veteran, received in September 2010 and March 2011; (5) December 2010 statements from the Veteran and his spouse; (6) a September 2011 Gulf War Guidelines examination; and (7) a September 2011 VA Form 
21-0820.  

3.  Obtain an English translation of the following VA treatment records and any additional documents associated with the record on remand which are not in English:  (1) an October 9, 2008 social work note, (2) discharge patient instructions dated October 14, 2008, (3) a February 6, 2009 psychiatry admission history and physical, and (4) discharge patient instructions dated February 9, 2009.

4.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorder, motion sickness, and/or right shoulder condition.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for:  (1) any outstanding treatment records from the San Juan VAMC, to include the Arecibo OPC, dated prior to December 2006 and since September 2011 (to include any inpatient treatment records dated in March 2012); (2) the report of a right shoulder MRI (as referenced during a September 2011 VA examination);  and (3) any Vet Center treatment records (to include a record of treatment from December 2006), as well as any additional records identified by the Veteran.

The amount of efforts needed to be expended in obtaining records identified depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  38 C.F.R. § 3.159(e)(1).

5.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying the determination.  

6.  Afford the Veteran a VA examination to determine the etiology of any psychiatric disorder present since July 2008 (when the Veteran filed his claim for service connection).  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify all psychiatric disorders present at any time since July 2008, to include major depressive disorder with psychotic features, panic disorder with agoraphobia, psychosis, anxiety disorder, dissociative disorder, and/or PTSD.  In regards to EACH diagnosed disorder, the examiner should provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the disorder was incurred or aggravated as a result of the Veteran's active military service, including both his AD and ACDUTRA, or is related to an injury, though not disease, incurred or aggravated during his INACDUTRA.

In making this necessary determination, this examiner must consider the finding of PTSD with auditory hallucinations during ACDUTRA in April 2007, the VA psychiatrist's October 2008 opinion that the Veteran was at risk of strong relapses in regard to his psychiatric condition if he continued in the National Guard, and the Veteran's February 2009 report of having flashbacks in which he saw the man that he almost killed since returning from the war in Iraq.  

If the examiner determines the Veteran has had a psychosis at any time since July 2008, he or she should opine as to whether this psychosis initially manifested to a compensable degree with the one-year presumptive period following the Veteran's discharge from AD service in February 2003.  This presumptive period only applies to his service on AD, not ACDUTRA and INACDUTRA. See Smith v. Shinseki, 24 Vet. App. 40 (2010) and Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met, to include discussion of whether any stressor(s) related to the Veteran's fear of hostile military or terrorist activity is/are deemed sufficient to have resulted PTSD, as well as comment upon the link between any such stressor(s) and the Veteran's symptoms.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  If not done already, send the Veteran an SOC in response to his NOD regarding the denial of his claim for service connection for obstructive sleep apnea.  Give him time to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent).  Only if he does should this claim be returned to the Board for further appellate consideration.

8.  Conduct any other appropriate examination and development deemed necessary regarding the remaining claims.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative another supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


